UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) √ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR ⁫ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-52577 FUTUREFUEL CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-3340900 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 8235 Forsyth Blvd., Suite 400 Clayton, Missouri63105 (Address of Principal Executive Offices) (805) 565-9800 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes√No⁫ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes⁫No⁫ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer⁫ Accelerated filer√ Non-accelerated filer⁫ (do not check if a smaller reporting company) Smaller reporting company⁫ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes⁫No√ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of May 9, 2011: 39,983,849 PART I FINANCIAL INFORMATION Item 1. Financial Statements. The following sets forth our unaudited consolidated balance sheet as at March31, 2011, our audited consolidated balance sheet as at December31, 2010, our unaudited consolidated statements of operations and comprehensive income for the three-month periods ended March31, 2011 and March31, 2010, and our consolidated statements of cash flows for the three-month periods ended March31, 2011 and March31, 2010. FutureFuel Corp. Consolidated Balance Sheets As at March31, 2011 and December31, 2010 (Dollars in thousands) (Unaudited) March31, December31, 2010 Assets Cash and cash equivalents $ $ Accounts receivable, net of allowances of $10 Accounts receivable – related parties 22 - Inventory Income taxes receivable - Prepaid expenses Marketable securities Restricted cash and cash equivalents Other current assets Total current assets Property, plant and equipment, net Intangible assets 66 94 Other assets Total noncurrent assets Total Assets $ $ Liabilities and Stockholders’ Equity Accounts payable $ $ Accounts payable - related parties Income taxes payable - Current deferred income tax liability Deferred revenue – short-term Short position – marketable debt securities Accrued expenses and other current liabilities Accrued expenses and other current liabilities - related parties 6 8 Total current liabilities Deferred revenue – long-term Contingent liability – long-term Other noncurrent liabilities Noncurrent deferred income tax liability Total noncurrent liabilities Total Liabilities Commitments and contingencies Preferred stock, $0.0001 par value, 5,000,000 shares authorized, none issued and outstanding - - Common stock, $0.0001 par value, 75,000,000 shares authorized, 39,983,849 and 39,978,849 issued and outstanding as of March31, 2011 and December31, 2010, respectively 4 4 Accumulated other comprehensive income Additional paid in capital Retained earnings Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these financial statements. 2 FutureFuel Corp. Consolidated Statements of Operations and Comprehensive Income For the Three Months Ended March31, 2011 and 2010 (Dollars in thousands, except per share amounts) (Unaudited) Three Months Ended March31, Revenues $ $ Revenues – related parties - Cost of goods sold Cost of goods sold – related parties Distribution Distribution – related parties Gross profit Selling, general and administrative expenses Compensation expense Other expense Related party expense 48 35 Research and development expenses Income from operations Interest income Interest expense ) (6 ) Gain on marketable securities 95 - Other (expense) income (5 ) 24 Income before income taxes Provision for income taxes Net income $ $ Earnings per common share Basic $ $ Diluted $ $ Weighted average shares outstanding Basic Diluted Comprehensive Income Net income $ $ Other comprehensive income, net of tax of $618 in 2011 and $77 in 2010 Comprehensive income $ $ The accompanying notes are an integral part of these financial statements. 3 FutureFuel Corp. Consolidated Statements of Cash Flows For the Three Months Ended March31, 2011 and 2010 (Dollars in thousands) (Unaudited) Three Months Ended March31, Cash flows provided by operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for (benefit from) deferred income taxes ) 88 Change in fair value of derivative instruments and marketable securities (2 ) ) Loss on the sale of investments 69 - Losses on disposals of fixed assets 6 24 Noncash interest expense 6 6 Changes in operating assets and liabilities: Accounts receivable ) Accounts receivable – related parties ) - Inventory ) ) Income taxes receivable Prepaid expenses ) 49 Prepaid expenses – related parties - 23 Accrued interest on marketable securities ) (5 ) Other assets Accounts payable ) Accounts payable – related parties 14 ) Income taxes payable Accrued expenses and other current liabilities 47 Accrued expenses and other current liabilities – related parties (2
